EXHIBIT 12 SOUTHWESTERN ELECTRIC POWER COMPANY CONSOLIDATED Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Year Ended December 31, Twelve Months Ended Nine Months Ended 2003 2004 2005 2006 2007 9/30/2008 9/30/2008 EARNINGS Income Before Income Taxes, Minority InterestExpense and Equity Earnings $ 142,199 $ 127,417 $ 114,341 $ 138,289 $ 87,333 $ 99,065 $ 90,693 Fixed Charges (as below) 67,012 58,094 55,808 63,242 79,435 94,462 77,005 Total Earnings $ 209,211 $ 185,511 $ 170,149 $ 201,531 $ 166,768 $ 193,527 $ 167,698 FIXED CHARGES Interest Expense $ 64,105 $ 54,261 $ 50,089 $ 55,213 $ 60,619 $ 68,999 $ 57,071 Credit forAllowance for Borrowed Funds Used During Construction 608 312 1,198 2,208 9,795 16,442 13,168 Trust Dividends (201 ) (179 ) (179 ) (179 ) (179 ) (179 ) (134 ) Estimated Interest Element in Lease Rentals 2,500 3,700 4,700 6,000 9,200 9,200 6,900 Total Fixed Charges $ 67,012 $ 58,094 $ 55,808 $ 63,242 $ 79,435 $ 94,462 $ 77,005 Ratio of Earnings to Fixed Charges 3.12 3.19 3.04 3.18 2.09 2.04 2.17
